Citation Nr: 0010468	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-11 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral eye 
condition.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from November 1954 to October 
1956.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in August 
1996 by the Department of Veterans Affairs (VA) regional 
office (RO) which denied service connection for a bilateral 
eye condition. 

The veteran was scheduled for a Travel Board hearing in March 
1999.  However, he canceled the hearing request in a written 
statement on that date.  


FINDINGS OF FACT

1.  The Board denied service connection for claimed residuals 
of eye injury in February 1960.

2.  A rating decision in September 1984 determined new and 
material evidence had not been submitted to reopen a claim 
for service connection for an eye condition.  Following the 
issuance of a statement of the case in December 1984, the 
veteran did not file a timely substantive appeal.

3.  The veteran attempted to reopen his claim for service 
connection for a bilateral eye condition secondary to an 
explosion in service in May 1996.  Additional evidence 
presented includes the veteran's contentions, private medical 
reports disclosing treatment diminished vision from 1977, and 
VA examination reports dated in January 1995 disclosing the 
existence of diabetic retinopathy and early cataracts.  

4.  Some of the additional evidence is new, but it is not so 
significant that it must be considered to fairly decide the 
merits of the claims of entitlement to service connection for 
a bilateral eye condition.

CONCLUSIONS OF LAW

1.  The RO rating decision in September 1984 wherein service 
connection for an eye disorder was denied is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1999).

2.  The evidence received subsequent to the September 1984 
decision is not both new and material and the veteran's claim 
for service connection for a bilateral eye disorder remains 
denied.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant must file the substantive appeal within 60 days 
from the date the statement of the case is mailed or within 
the remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1999).  In this case, the 
veteran did not file a timely substantive appeal after the 
issuance of a statement of the case in December 1985.  
Therefore, the September 1984 rating decision denying service 
connection for an eye disability is final.  38 U.S.C.A. 
§ 7105 (West 1991).

Although the RO denied entitlement to service connection for 
a condition of the eyes without considering the preliminary 
issue of whether the appellant had submitted new and material 
evidence to reopen the claim, the Board has jurisdiction to 
consider the issue of whether new and material evidence has 
been submitted because that issue is part of the same 
"matter" of whether the appellant is entitled to service 
connection for an eye disorder.  Bernard v. Brown, 4 Vet. 
App. 384, 391 (1993) (interpreting the provision contained in 
38 U.S.C.A. § 7104(a) that the Board has jurisdiction to 
decide "all questions in a matter" on appeal).  When a 
claimant submits a claim for service connection, the question 
of whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  Id.  Thus, the issue on appeal has been 
recharacterized on page one of this decision.  See also 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103, 
19.29 (1999); see also VAOPGCPREC 16-92 (1992).  

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case, the veteran's due process rights are not violated 
by this Board decision for the following reasons.  First, the 
veteran had been informed of the criteria for reopening 
claims in the statement of the case in 1985.  Second, when 
the RO denied the claim on the merits in August 1996, at 
least by implication it initially determined that the claim 
was reopened, before reviewing all of the evidence of record.  
Since the Board must review all of the evidence of record in 
order to determine whether new and material evidence has been 
presented, the veteran is not prejudiced by the Board's 
consideration of the preliminary issue of whether new and 
material evidence has been submitted. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  When the 
issue is reopening, the question of well groundedness is not 
for determination as a preliminary matter.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998), citing Molloy v. Brown, 9 
Vet. App. 513, 516 (1996).  It must first be determined 
whether new and material evidence has been presented.  When a 
claimant presents a claim to reopen a previously final 
determination, there are three sequential steps that must be 
followed in analyzing the claim.  The first is determining 
whether, under the criteria set forth in 38 C.F.R. 
§ 3.156(a), the claimant has presented new and material 
evidence.  If new and material evidence has been submitted, 
the claim is reopened, and the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, and presuming its credibility, the claim as 
reopened is well grounded.  Third, if the claim is well 
grounded, the claim is evaluated on its merits once the duty 
to assist has been complied with.  See Winters v. West, 12 
Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).

156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

The Board will consider whether new and material evidence has 
been submitted since the final rating decision in accordance 
with the holding in Hodge, supra.  No prejudice to the 
veteran results from the Board's appellate disposition 
because the Board's review of the claim under the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1999).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303 and 3.304 (1999); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In addition, there is a presumption of service 
incurrence for certain chronic diseases, including diabetic 
retinopathy, if those diseases become manifest to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(1999).

In a rating decision in October 1958, the RO noted the 
veteran suffered a superficial burn of both conjunctiva and 
lids, from a gasoline explosion.  The RO denied service 
connection for an eye condition as not found on the last 
examination.

A Board decision in February 1960 reviewed the service 
medical records which  showed the veteran suffered 
superficial burns of the conjunctivae and eyelids by burning 
gasoline.  On the separation examination, his vision was 
recorded as 20/20 and his eyes were described as normal.  In 
addition, during a VA hospitalization in 1958, the eyes were 
reported as normal.  On a VA examination in September 1959, 
his visual acuity was 20/40 bilaterally and the diagnosis was 
error of refraction.  The Board found that there was no 
residual disablement from the superficial burns during 
service and that the refractive error noted after service was 
not a disability within the meaning of the law.

The rating decision in September 1984 reviewed the evidence 
of record and determined new and material evidence had not 
been submitted to reopen the claim for an eye condition.  The 
veteran was advised of the denial in November 1984 and he 
filed a timely notice of disagreement in July 1985.  After he 
was furnished a statement of the case in December 1985, he 
did not file a timely substantive appeal.

In May 1996, the veteran attempted to reopen his claim for 
service connection for loss of vision as a result of the 
explosion in service.  He again contended that his current 
eye conditions were  due to the explosion in service.  He 
maintained that his current eye problems were not due 
diabetes.

Evidence of record since the final 1984 rating decision 
includes private medical  reports disclosing treatment for 
visual diminishment from 1977, a report of VA hospitalization 
in October 1988 which disclosed mildly injected conjunctiva 
on examination, and a report of a VA examination in August 
1990 which showed the examination of the eyes was within 
normal limits although he was wearing eye glasses.  In 
addition, the veteran underwent a general VA examination in 
January 1995 in which he complained of blurred vision.  On 
this examination, it was reported a refraction error was not 
corrected and that he had mild opacity of the lenses.  He had 
normal sclerae and conjunctiva.  The pertinent diagnosis was 
diabetic retinopathy.  On a special ophthalmologic 
examination in January 1995, his near vision was corrected to 
20/40 and his distant vision was corrected to 20/50.  The 
conjunctiva and cornea were clear,  The diagnoses were 
background diabetic neuropathy and early cataracts, senile. 

The veteran's contention that his current eye conditions are 
due to the explosion in service is not new and is the same as 
previous contentions.  Although the above clinical findings 
concerning current eye diseases are new in that this evidence 
was not previously of record, this evidence it is not so 
significant that it must be considered to fairly decide the 
merits of the claims for entitlement to service connection 
for a bilateral eye disorder.  This current clinical evidence 
does not link the veteran's diabetic neuropathy and cataracts 
to the explosion in service.  Accordingly, the Board finds 
that the evidence received subsequent to the September 1984 
decision is not both new and material and does not serve to 
reopen the veteran's claims for service connection for an eye 
disorder as a result of an explosion in service. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) in Graves v. Brown, 8 Vet. App. 522 (1996), did find 
that the VA had an obligation under 38 U.S.C.A. § 5103(a) to 
notify a claimant of the evidence necessary to complete the 
application if the application is incomplete even in the case 
of a veteran attempting to reopen a claim if there has been a 
final adjudication.  The Board can discern no obligation 
under the statute in this case.


ORDER

New and material evidence has not been presented and the 
claim for service connection for a bilateral eye disorder 
remains denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


